Exhibit 10.2

 

Restricted Stock Award Agreement

 

Staples, Inc.

Employer ID: 04-2896127

500 Staples Drive

Framingham, MA 01702

 

 

ACCOUNT ID:

«FirstName» «MiddleName» «LastName»

LOCATION:

«Address1»

 

«Address2»

 

«Address3»

 

«City», «State» «Zip»

 

«Country»

 

 

In consideration of services rendered to Staples, Inc., you have been awarded
restricted shares of Staples’ Common Stock under Staples, Inc.’s Amended and
Restated 2004 Stock Incentive Plan, as follows:

 

Award No.:

 

 

 

Stock Option Plan:

 

2004RS

 

Date of Grant:

 

 

 

Total Number of Shares:

 

 

 

Fair Market Value per Share:

 

$

 

Total Value of Shares Granted:

 

$

 

 

Vesting Date

 

Number of Shares
Vesting on Vesting Date

 

 

 

 

 

 

 

 

 

 

By your acceptance of this Restricted Stock Award, you acknowledge that this
award is granted under and governed by the terms and conditions of
Staples, Inc.’s Amended and Restated 2004 Stock Incentive Plan (as further
amended or restated from time to time) and by the terms and conditions of
Staples, Inc.’s Restricted Stock Award Agreement as attached.

 

You understand and agree that this Restricted Stock Award is being granted to
you in exchange for your execution of a Non-Compete and Non-Solicitation
Agreement in a form approved by Staples.

 

Staples, Inc.

 

 

 

 

 

Ronald L. Sargent

 

Chairman and Chief Executive Officer

 

 

Attachment:  Staples, Inc. Restricted Stock Award Agreement

 

--------------------------------------------------------------------------------


 

Restricted Stock Award Agreement

 

1.             Award.  In consideration of services rendered, Staples, Inc., a
Delaware corporation (“Staples”), hereby awards to the Associate named in the
accompanying Notice of Award of Restricted Stock (the “Notice”), pursuant to
Staples’ Amended and Restated 2004 Stock Incentive Plan (the “Plan”), the Total
Number of Shares of Common Stock of Staples stated in the Notice (the “Shares”)
subject to the terms and conditions of this Restricted Stock Award Agreement and
the Plan.  Except where the context otherwise requires, the term “Staples” shall
include any parent and all present and future subsidiaries of Staples as defined
in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended
or replaced from time to time (the “Code”).

 

2.             Transferability of Shares.  Until the Vesting Date described
below, the Shares may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of (whether by operation of law or otherwise) nor shall
the Shares be subject to execution, attachment or similar process, except that
the Shares may be transferred by will or the laws of descent and distribution
or, upon notice to Staples, for estate planning purposes to entities that are
beneficially owned entirely by family members.  All transferees of the Shares
must agree to be governed by all of the terms and conditions of this Agreement. 
Upon any sale, transfer, assignment, pledge, hypothecation or other disposition,
or any attempt to sell, assign, transfer, pledge, hypothecate or otherwise
dispose, of the Shares contrary to the provisions hereof, or upon the levy of
any execution, attachment or similar process upon the Shares or such rights, the
Shares shall, at the election of Staples, be deemed repurchased by Staples at a
repurchase price of zero and all rights with respect to the Shares shall be
forfeited to Staples.  In addition, Staples may seek any other legal or
equitable remedies available to it, including rights of specific performance. 
Staples may refuse to recognize as a shareholder of Staples any purported
transferee of or holder of any rights with respect to the Shares and may retain
and/or recover all dividends payable or paid with respect to such Shares.

 

3.             Vesting of Shares.  Except as otherwise provided in this
Agreement, the transfer restrictions on the Shares shall lapse, and the Shares
shall be considered to “vest”, on the Vesting Date set forth in the Notice.

 

4.             Vesting Date.

 

(a)  Continuous Relationship with Staples Required.  Except as otherwise
provided in this Section 4, the Shares shall not vest unless the Associate is,
and has been at all times since the Date of Award set forth in the Notice, an
employee of, or a consultant to, Staples (an “Eligible Associate”).  In
addition, the Shares shall not vest during any period that the Associate is
suspended for an offense which could lead to a termination by Staples for
“cause” (as defined below).

 

(b)  Termination of Relationship with Staples.  If the Associate ceases to be an
Eligible Associate for any reason prior to the Vesting Date, then, except as
provided in paragraph (c) below or in Section 10, the Shares shall be deemed
repurchased by Staples at a repurchase price of zero and ownership of all right,
title and interest in and

 

--------------------------------------------------------------------------------


 

to the Shares shall be forfeited and revert to Staples on the date such
Associate ceases to be an Eligible Associate.  If the Associate is an employee
on an approved leave of absence, then the Shares shall not be forfeited as a
result of such leave of absence unless and until the Associate’s employment
relationship is ultimately terminated

 

(c)  Vesting Upon Death or Disability or Retirement.  If the Associate (i) dies;
(ii) becomes disabled (within the meaning of Section 22(e)(3) of the Code); or
(iii) terminates employment on or after the Retirement Age Qualification Date
(defined below), in each case prior to the Vesting Date while he or she is an
Eligible Associate, then the Shares shall vest in full.  For purposes of this
Section 4(c), the “Retirement Age Qualification Date” shall mean the first
Quarterly Measurement Date (defined below) to occur on or after both (A) the
Date of Award and (B) the date that the Associate has attained age 65.  For
purposes of this Section 4(c), the “Quarterly Measurement Date” means the sixth
Thursday following the end of each fiscal quarter.  In addition and subject to
Section 11 of this Agreement, on the Eligible Associate’s Retirement Age
Qualification Date, a number of unvested Shares that is sufficient to satisfy
the Eligible Associate’s federal, state or local income and employment tax
obligations with respect to the Shares that are triggered by virtue of the
Eligible Associate satisfying the conditions of the Retirement Age Qualification
Date shall vest in full, provided that Staples may only withhold a number of
such vested Shares that is necessary to meet the minimum federal, state or local
income and employment tax withholding requirements.

 

(d)  Repurchase/Forfeiture.  Upon repurchase/forfeiture of the Shares for any
reason hereunder, the Associate shall cease to have any rights or privileges as
a stockholder of Staples with respect to the Shares repurchased/forfeited and
such Shares shall again be available for subsequent option grants or awards
under the Plan.

 

5.             Delivery of Shares.  Staples shall, upon the Date of Award,
effect issuance of the Shares by registering the Shares in book entry form with
Staples’ transfer agent in the name of the Associate.  No
certificate(s) representing all or a part of the Shares shall be issued until
vesting.

 

6.             No Special Employment or Similar Rights.  Nothing contained in
the Plan or this Agreement shall be construed or deemed by any person under any
circumstances to bind Staples to continue the employment or other relationship
of the Associate with Staples for the period prior to or after vesting.

 

7.             Rights as a Shareholder.  Except as otherwise provided herein,
the Associate (a) shall have the right to vote the Shares and act in respect of
the Shares at any meeting of shareholders, but (b) shall not have any rights to
receive cash dividends with respect to the Shares until vesting.

 

8.             Adjustment Provisions.

 

(a)  General.   In the event of any recapitalization, reclassification of
shares, combination of shares, stock dividend, stock split, reverse stock split,
spin-off or other similar change in capitalization or event or any distribution
to holders of Common Stock other than an ordinary cash dividend, the Associate
shall, with respect to the Shares, be

 

--------------------------------------------------------------------------------


 

entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 9(a) of the Plan.

 

(b)  Board Authority to Make Adjustments.  Any adjustments under this Section 8
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.  No fractional shares will be issued with respect to Shares on
account of any such adjustments.

 

9.             Mergers, Consolidations, Distributions, Liquidations, Etc.  In
the event of a merger or consolidation or any share exchange transaction in
which outstanding shares of Common Stock are exchanged for securities, cash or
other property of any other corporation or business entity, or in the event of a
liquidation of Staples, the Associate shall, with respect to this Agreement, be
entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 9 of the Plan.

 

10.           Vesting Following a Change in Control.

 

(a)  Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:

 

(i)  A “Change in Control” shall be deemed to have occurred if (A) any “person”,
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger or consolidation described in clause (1) or (2) of subsection (C) below);
(B) individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples’ stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; (C) the stockholders of Staples approve a merger or consolidation of
Staples with any other corporation, and such merger or consolidation is
consummated, other than (1) a merger or consolidation which would result in the
voting securities of Staples outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 75% of the combined voting power
of the voting securities of Staples or such surviving entity outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a

 

--------------------------------------------------------------------------------


 

recapitalization of Staples (or similar transaction) in which no “person” (as
defined above) acquires more than 30% of the combined voting power of Staples’
then outstanding securities; or (D) the stockholders of Staples approve an
agreement for the sale or disposition by Staples of all or substantially all of
Staples’ assets, and such sale or disposition is consummated.

 

(ii) “Surviving Corporation” shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 10(a)(i), Staples; (y) in the
case of a Change in Control pursuant to clause (C) of Section 10(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 10(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.

 

(iii)         “Cause,” as determined by Staples or the Surviving Corporation
(which determination shall be conclusive), shall mean:

 

(A)          Willful failure by the Associate to substantially perform his or
her duties with Staples (other than any failure resulting from incapacity due to
physical or mental illness); provided, however, that Staples has given the
Associate a written demand for substantial performance, which specifically
identifies the areas in which the Associate’s performance is substandard, and
the Associate has not cured such failure within 30 days after delivery of the
demand.  No act or failure to act on the Associate’s part will be deemed
“willful” unless the Associate acted or failed to act without a good faith or
reasonable belief that his or her conduct was in Staples’ best interest; or

 

(B)           Breach by the Associate of any provision of any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Associate and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

 

(C)           Violation by the Associate of the Code of Ethics; or

 

(D)          The Associate’s engagement in intentional deceitful act(s) that
results in (1) an improper personal benefit, or (2) injury to Staples; or

 

(E)           The Associate’s engagement in fraud or willful misconduct (not
acting in good faith or with reasonable belief that conduct was in the best
interests of Staples) that significantly contributes to Staples preparing a
material financial restatement, other than a restatement of financial statements
that became materially inaccurate because of revisions to generally accepted
accounting principles; or

 

(F)           Failure by the Associate to devote his or her full working time to
the affairs of Staples except as may be authorized in writing by Staples’ CEO or
other authorized Staples official; or

 

(G)           The Associate’s engagement in business other than the business of
Staples except as may be authorized in writing by Staples’ CEO or other
authorized Staples official; or

 

--------------------------------------------------------------------------------


 

(H)          The Associate’s engagement in misconduct, which is demonstrably and
materially injurious to Staples.

 

For purposes of the definition of Cause contained in this Section 10(a) and for
purposes of Section 12 regarding forfeiture and recovery for Misconduct, any
reference therein to Staples (other than with respect to defining the Board of
Directors) shall also include any entity that Staples directly or indirectly
controls.

 

(b)  Effect of Change in Control.  If a Change in Control of Staples occurs, the
Shares shall become vested as follows:

 

(i)  If, upon the Change in Control, the Associate

 

(A) is not offered employment with the Surviving Corporation (or is not allowed
to continue his or her employment, if the Surviving Corporation is Staples) in a
position (1) in which the title, employment duties and responsibilities,
conditions of employment, and the level of compensation and benefits are at
least equivalent to those in effect during the 90-day period immediately
preceding the Change in Control and (2) that does not involve a relocation of
the Associate’s principal place of employment of more than an additional 50
miles from his or her primary residence at the time of the Change in Control,
and

 

(B) does not accept (or continue) employment with the Surviving Corporation
(regardless of position, compensation or location) (other than as a result of
retirement), or

 

(ii) If, within one year following the date of the Change in Control, the
Associate either

 

(A) is discharged without cause (as defined in Section 10(a) above) or

 

(B) resigns or retires because his or her title or employment duties and
responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated by more than
an additional 50 miles from his or her primary residence at the time of the
Change in Control, then the vesting of Shares shall be accelerated such that all
of Shares shall vest effective upon the date of such discharge, resignation or
retirement (which shall be considered a Vesting Date hereunder).

 

11.           Withholding Taxes.  Staples’ obligation to vest the Shares shall
be subject to the Associate’s satisfaction of all applicable federal, state and
local income and employment tax withholding requirements.  Staples may deduct
any such tax obligations from any payment of any kind otherwise due to the
Associate, including salary and bonus payments, and may withhold or sell a
sufficient number of Shares on behalf of the Associate to satisfy such tax
obligations.

 

--------------------------------------------------------------------------------


 

12.          Forfeiture and Recovery for Misconduct.

 

(a)           Right of Recovery.

 

Notwithstanding any other provision of the Plan, the Notice or this Agreement to
the contrary, if the Board of Directors of Staples (or its authorized designee,
the “Board”) determines during the Recovery Period (as defined in
Section 12(a) below) that an Associate has engaged in any of the conduct set
forth in clauses (B) through (E) of Section 10(a)(iii) (which determination
shall be conclusive, “Misconduct”), the Board, subject to the limitations set
forth in this Section 12, may in its sole discretion (1) terminate such
Associate’s participation in the Plan, and/or (2) treat any outstanding unvested
Shares granted under the Plan as forfeited, and/or (3) demand that the Associate
pay in cash or transfer in Shares the amount described in Section 12(b);
provided, however, that in the event the Board determines during the Recovery
Period that the Associate engaged in Misconduct as described in clause (E) of
Section 10(a)(iii) (“Restatement Misconduct”), the Board shall in all
circumstances, in addition to any other recovery action taken, require
forfeiture and demand repayment pursuant hereto.

 

“Recovery Period” means (1) if the Misconduct relates to Restatement Misconduct,
or the Misconduct consists of acts or omissions relating to Staples’ financial
matters that in the discretion of the Board are reasonably unlikely to be
discovered prior to the end of the fiscal year in which the Misconduct occurred
and the completion of the outside audit of Staples’ annual financial statements,
the period during which the Associate is employed by Staples and the period
ending 18 months after the Associate’s last day of employment; (2) if the
Misconduct relates to the breach of any agreement between the Associate and
Staples, the term of the agreement and the period ending six months following
the expiration of the agreement, and (3) in all other cases, the period during
which the Associate is employed by Staples and the period ending six months
after the Associate’s last day of employment.  If during the Recovery Period the
Board gives written notice to the Associate of potential Misconduct, the
Recovery Period shall be extended for such reasonable time as the Board may
specify is appropriate for it to make a final determination of Misconduct and
seek enforcement of any of its remedies described above.  Staples’ rights
pursuant to this Section 12 shall terminate on the effective date of a Change in
Control and no Recovery Period shall extend beyond that date except with respect
to any Associate for which the Board prior to such Change in Control gave
written notice to such Associate of potential Misconduct.

 

For purposes of administratively enforcing its rights under this Section 12,
during any period for which potential Misconduct has been identified by Staples,
the Board may (1) suspend such Associate’s participation in the Plan, or with
respect to any award under the Plan, or (2) temporarily withhold, in whole or in
part, the vesting of any award or the transfer of any Shares relating to any
award made under the Plan.

 

(b)         Amount of Recovery.

 

With respect to Misconduct described in Section 10(a)(iii)(B) (breach of
agreement) and Section 10(a)(iii)(C) (violation of Code of Ethics), and in
addition to its right to effect a termination of participation and a forfeiture
of outstanding unvested

 

--------------------------------------------------------------------------------


 

Shares under the Plan, at the Board’s discretion, vested Shares shall be deemed
repurchased by Staples at a repurchase price of zero and ownership of all right,
title and interest in and to the Shares shall be forfeited and revert to Staples
as of the date of such termination; or, if the Associate at such time no longer
owns such Shares, Staples shall be entitled to recover from the Associate the
gross profit earned by the Associate upon the disposition (whether by sale,
gift, donation or otherwise) of such Shares.

 

With respect to Misconduct described in Section 10(a)(iii)(D) (intentional
deceitful acts), and in addition to its right to effect a termination of
participation and a forfeiture of outstanding unvested Shares under the Plan,
the Board may recover from the Associate the amount (in cash or Shares)
determined by the Board in its sole discretion to represent the financial impact
of the Misconduct upon Staples; provided, however, that such recovery amount
shall be reduced by the grant date fair market value of any forfeited unvested
Shares and any amounts recovered from the Associate under Staples’ cash bonus
plans and other short term or long term incentive plans as a result of such
Misconduct.

 

With respect to Restatement Misconduct, and in addition to its right to effect a
termination of participation and a forfeiture of outstanding unvested Shares
under the Plan, vested Shares granted under the Plan to or for the benefit of
the Associate during the twenty-four (24) month period following the first
public issuance of the financial statements that are the subject of an
accounting restatement shall be deemed repurchased by Staples at a repurchase
price of zero and ownership of all right, title and interest in and to such
Shares shall be forfeited and revert to Staples as of the date of such
termination; or, if the Associate at such time no longer owns such Shares,
Staples shall be entitled to recover from the Associate (1) the gross profit
earned by the Associate upon the disposition (whether by sale, gift, donation or
otherwise) of such Shares and (2) the gross profit earned by the Associate upon
the disposition (whether by sale, gift, donation or otherwise) of any securities
of Staples during such twenty-four (24) month period.

 

The term “recover” or “recovered” shall include, but shall not be limited to,
any right of set-off, reduction, recoupment, off-set, forfeiture, or other
attempt by Staples to withhold or claim payment of an award or any proceeds
thereof (including any proceeds from the sale or other disposition of Shares). 
For purposes of any recovery of Shares, Staples may treat Shares as fungible and
shall not be required to identify, trace, or recover specific Shares.  Staples’
right of forfeiture and recovery of awards shall not limit any other right or
remedy available to Staples for an Associate’s Misconduct, whether in law or
equity, including but not limited to injunctive relief, terminating the
Associate’s employment with Staples, or taking other legal action against the
Associate.

 

The amount that may be recovered under this Section 12 shall be determined on a
gross basis without reduction for taxes paid or payable by an Associate.

 

--------------------------------------------------------------------------------


 

13.           Miscellaneous.

 

(a)  Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Associate
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not materially and adversely
affect the Associate.

 

(b)  All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Associate to his or her
last known address on the employment records of Staples or at such other address
as may be designated in writing by either of the parties to one another.

 

(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

--------------------------------------------------------------------------------